Title: To Benjamin Franklin from Vergennes, 30 June 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 30. Juin 1780.
Je n’ai reçu qu’hier, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 24. de ce mois.

Vous demandez, en conséquence de l’invitation que vous en a faite M. Adams, que les ordres donnés à M. le Chev. de La Luzerne relativement à la resolution du Congrès du 18. mars dernier soient revoqués ou au moins suspendus, parceque ce Plénipotentiaire est en état de prouver que ces ordres ne sont fondés que sur de faux raports.
M. Adams m’avoit adressé dés le 22. une très longue discution sur la matière dont il s’agit; mais elle ne renferme que des raisonnements abstraits, des hypotéses et des calculs qui n’ont que des bazes idéales ou, tout au moins, étrangères aux sujets du Roi, enfin des principes qui ne sont rien moins qu’analogues à l’Alliance qui subsiste entre sa Majesté et les Etats-unis.
Vous pouvez juger par là, Monsieur, que les prétendües preuves annoncées par M. Adams n’étoient point de nature à nous faire changer de sentiment, ni, par conséquent, à opérer la revocation ou la suspension des ordres donnés à M. le Chev. de La Luzerne.
Le Roi est si persuadé, Monsieur, que votre opinion personnelle sur les effets de la resolution du Congrès, pour ce qui concerne les étrangers et surtout les françois, différe de celle de M. Adams, qu’il n’apréhende pas de vous mettre dans l’embarras en vous requerant d’apuier auprès du Congrès les réprésentations que son Ministre a été chargé de faire à ce Senat; et pour que vous puissiez le Faire avec une entière connoissance de cause, Sa Majesté m’a ordonné de vous envoier copie de ma lettre à M. Adams, des Observations de ce Plenipotentiaire et de La réponse que je viens de lui faire. Le Roi s’attend que vous mettrez le tout sous les yeux du Congrès, et Sa Majesté se flatte que ce Sénat imbu d’autres principes que ceux que M. Adams a développés, convaincra Sa Majesté qu’il juge les françois dignes de quelqu’attention de sa part, et qu’il sait aprécier les marques d’intérêt que Sa Majesté ne cesse de donner aux Etats-unis.
Au surplus, Monsieur, le Roi n’indique pas au Congrès les moïens qui pourroient être emploiés pour indemniser les françois porteurs de papier monnoye; Sa Majesté s’en raporte entièrement à cet égard à l’équité comme à la sagesse de cette Assemblée.
J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant serviteur
De Vergennes
M. franklinM. Franklin
 
Notations: Letter from Ct. de Vergennes to Doct. Franklin June 30. 1780—with 5 Numbers from 1 to 5 inclusive / Origal Letter from Count Vergennes to Dr Franklin.
